Case 18-13884-KHK        Doc 29   Filed 12/28/18 Entered 12/28/18 10:14:17             Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     CARL DENNIS ROBINSON
                                                   Case No. 18-13884-KHK

                           Debtor

       TRUSTEE’S RESPONSE AND REPORT TO ORDER SETTING HEARING

     Thomas P. Gorman, Chapter 13 Trustee, responds to the Court’s Order Setting Hearing
     (Docket No. 26) by reporting as follows:

            1. Debtor has not filed Plan or Schedules in this case.
            2. Debtor did not appear at the Section 341 Meeting of Creditors scheduled for
               December 18, 2018.
            3. No tax returns or wage statements/pay advices have been received from Debtor.
            4. No Plan payment of any kind has been received from or on behalf of Debtor.
            5. Trustee notes Debtor has at least 3 prior bankruptcy filings: 

                    98-16511-MVB Carl D. Robinson
                    Chapter: 7 Date filed: 09/03/1998 Date discharged: 12/09/1998

                    13-12281-RGM Carl D. Robinson
                    Chapter: 7 Date filed: 05/18/2013 Debtor discharged: 08/28/2013

                    17-14174-BFK Carl Dennis Robinson
                    Chapter: 13 Date filed: 12/08/2017 Debtor dismissed: 07/09/2018
                    Dismissed on Trustee's Motion to Dismiss for material default  


     Date: _December 28, 2018______                        ___/s/ Thomas P. Gorman_____
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421
Case 18-13884-KHK         Doc 29Filed 12/28/18 Entered 12/28/18 10:14:17                        Desc Main
                               Document       Page 2 of 2
     Trustee’s Response to Order Setting Hearing
     Carl Dennis Robinson Chapter 13 Case No. 18-13884-KHK


                                    CERTIFICATION OF SERVICE

              I hereby certify that I have served a true copy of the foregoing via first class mail,
     postage prepaid to the following, this 28th day of December, 2018:


     Carl Dennis Robinson
     Chapter 13 Debtor
     11730 Summerchase Circle, #E
     Reston, VA 20194
                                                        __/s/ Thomas P. Gorman______
                                                        Thomas P. Gorman
